                               IN THE UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:21-CV-129-MOC-DCK

 RUBICON RESEARCH PRIVATE LIMITED,                       )
 and ZAKLADY FARMACEUTYCZNE                              )
 POLPHARMA S.A.,                                         )
                                                         )
                       Plaintiffs,                       )
                                                         )
    v.                                                   )                 ORDER
                                                         )
 KARTHA PHARMACEUTICALS INC., and                        )
 MANOJ BABU MAZHUVANCHERIL,                              )
                                                         )
                      Defendants.                        )


         THIS MATTER IS BEFORE THE COURT on Plaintiff Rubicon Research Private

Limited’s “Motion To Seal” (Document No. 73) filed September 2, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting the

parties’ agreement, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

         (a)    Scope of Rule. To further openness in civil case proceedings, there
                is a presumption under applicable common law and the First
                Amendment that materials filed in this Court will be filed unsealed.
                This Rule governs any party’s request to seal, or otherwise restrict
                public access to, any materials filed with the Court or used in
                connection with judicial decision- making. As used in this Rule,
                “materials” includes pleadings and documents of any nature and in
                any medium or format.

         (b)    Filing under Seal. No materials may be filed under seal except by



         Case 3:21-cv-00129-MOC-DCK Document 78 Filed 09/03/21 Page 1 of 3
                 Court order, pursuant to a statute, or in accordance with a previously
                 entered Rule 26(e) protective order.

          (c)    Motion to Seal or Otherwise Restrict Public Access. A party’s
                 request to file materials under seal must be made by formal motion,
                 separate from the motion or other pleading sought to be sealed,
                 pursuant to LCvR 7.1. Such motion must be filed electronically
                 under the designation “Motion to Seal.” The motion must set forth:

                 (1)    A non-confidential description of the material sought
                        to be sealed;
                 (2)    A statement indicating why sealing is necessary and
                        why there are no alternatives to filing under seal;
                 (3)    Unless permanent sealing is sought, a statement
                        indicating how long the party seeks to have the
                        material maintained under seal and how the matter is
                        to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.

Local Rule 6.1.

          Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run to this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).

          IT IS, THEREFORE, ORDERED that Plaintiff Rubicon Research Private Limited’s

“Motion To Seal” (Document No. 73) is GRANTED. Plaintiff may file confidential documents

as exhibits or attachments to a Response to “Kartha Pharamaceuticals, Inc’s Supplement To The

Record” (Document No. 70) under SEAL. To the extent Plaintiff’s Response includes sensitive

commercial information, Plaintiff may file its Response under SEAL; however, Plaintiff shall

also file a publicly available redacted version of its Response.




                                                   2

      Case 3:21-cv-00129-MOC-DCK Document 78 Filed 09/03/21 Page 2 of 3
SO ORDERED.
                       Signed: September 2, 2021




                                   3

Case 3:21-cv-00129-MOC-DCK Document 78 Filed 09/03/21 Page 3 of 3
